The City of Leesburg undertook to impose municipal taxes on the lot and lodge building of Leesburg Lodge No. 58, free and accepted Masons, a corporation. Appellants, as trustees of the Lodge, filed their bill of complaint seeking to enjoin the enforcement of the levy. The chancellor granted a motion of the City to dismiss the bill of complaint and this appeal was prosecuted from that decree.
It is admitted that the building is three stories high and that each floor is of the same proportions, that the first and second floors are rented and used for professional and commercial purposes, that the third floor is used for Lodge purposes, that less than seventy-five per cent of the total floor space is rented and that the rents, issues and profits are used to retire the indebtedness against the property and for the fraternal purposes of the Lodge.
The exemption is claimed by virtue of Sec. 192.06, Fla. Stat., 1941, F.S.A., enacted pursuant to Section 1 of ArticleIX, Florida Constitution. Appellants rely on our opinion State ex rel. The Cragor Company v. Doss, 150 Fla. 486,8 So. 2d 15, for reversal, and appellees rely on State ex rel. H. R. P. Miller v. Doss, 146 Fla. 752, 2 So. 2d 303, to uphold the decree. These cases shall be discussed later.
We have said that Section 1 of Article IX grants power to the Legislature to exempt certain classes of property. Smith v. Housing Authority of City of Daytona Beach, 148 Fla. 195,3 So. 2d 880. In conjunction with that we also held that Section 16 of Article XVI mandatorily requires that the property ofall corporations shall be subject to taxation unless *Page 788 
the property be held and used exclusively for one or more of the enumerated eleemosynary purposes. In the latter case cited it was settled by us that the exemption of corporate property was not a matter of legislative definition, but was a question of fact. We reject the suggestion that Section 16 of Article XVI applies only to corporations for profit. In the several cases cited herein it appears that frequently we have had before us nonprofit corporations on this question. We have never drawn any distinction before and the sweeping language of the Constitution, "The property of all corporations, . . . shall be subject to taxation unless . . ." impels us not to depart from that rule at this time. A better rule is one founded on purpose. One of the purposes of these two sections of the Constitution is to insure equality in sharing the cost of government and removing, for all time, the possibility of corporations acquiring unwarranted tax favors.
We shall not review at great length the two cases cited by the litigants to sustain their contentions. The distinction is not difficult in the light of what we have said above. The appellant is in error in the assertion that State ex rel. The Cragor Company v. Doss, 150 Fla. 486, 8 So. 2d 15, supra, rules in this case because there the claimant was not a corporation and we said:
". . . The record discloses that neither of the owners of the properties are corporations as contemplated by Section 16 of Article XVI of the Constitution, so that provision has no application to the question. . ."
This case is ruled by State ex rel. v. Doss, 146 Fla. 752,2 So. 2d 303, supra, because there, as here, we have a nonprofit corporation as claimant.
BROWN and THOMAS, JJ., concur.